Where an executor is cited to account before the surrogate, he may avail himself of the statute of limitations in bar of any claim presented against the estate, in the same manner as in a suit at law upon such claim.
A devise of all of a testator’s estate, real and personal, to his executor, in payment of debts genérally, not specifying particular debts, does not prevent the statute *179of limitations from running against debts which were due prior to the decease of the testator.
(S. C., 9 N. Y. 398.)